Citation Nr: 1602612	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-09 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for nerve damage to both feet, to include as secondary to diabetes mellitus or due to exposure to herbicide agents.

3.  Entitlement to service connection for blood vessel damage, to include as secondary to diabetes mellitus or due to exposure to herbicide agents.

4.  Entitlement to service connection for arthritis of both feet, to include as secondary to diabetes mellitus or due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.

This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Before reaching the merits of the claim for entitlement to service connection for diabetes mellitus, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed the issue on the title page accordingly.

There are records in the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files which contain documents that are relevant to the claims on appeal.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic claims files.


FINDINGS OF FACT

1.  In a February 2003 VA rating decision, the claim for entitlement to service connection for diabetes mellitus was denied; the Veteran was notified of this action and of his appellate rights and filed a timely Notice of Disagreement, but filed an untimely substantive appeal to the April 2005 statement of the case.  He was notified and did not appeal that decision.

2.  The evidence received since the February 2003 VA rating decision, regarding service connection for diabetes mellitus, is cumulative or redundant and does not raise the possibility of substantiating the claim.

3.  The Veteran has current diagnoses of ulceration of a bunion, diabetic foot ulceration, peripheral vascular disease, and osteoarthritis of both feet.

4.  Nerve damage to both feet, blood vessel damage, and arthritis are not listed or contemplated among the diseases associated with certain herbicide agents under the pertinent regulation.

5.  The Veteran is not currently service-connected for any disability.

6.  There is no lay or medical evidence of in-service complaints, treatment, or diagnosis of nerve damage to both feet, blood vessel damage, or arthritis of both feet nor exposure to herbicide agents.

7.  The evidence preponderates against finding that arthritis of both feet was manifest to a compensable degree within one year of separation from active duty and against finding that arthritis of both feet was a chronic disorder during service.


CONCLUSIONS OF LAW

1.  The February 2003 VA rating decision, regarding service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. § 3.104, 20.204, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received since the February 2003 VA rating decision to reopen service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for nerve damage to both feet, to include as secondary to diabetes mellitus or due to exposure to herbicide agents, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for entitlement to service connection for blood vessel damage, to include as secondary to diabetes mellitus or due to exposure to herbicide agents, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

5.  The criteria for entitlement to service connection for arthritis of both feet, to include as secondary to diabetes mellitus or due to exposure to herbicide agents, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2006 and March 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law.  The Veteran was provided the opportunity to present pertinent evidence and testimony, but he did not request a Board hearing.  There is no evidence that additional records have yet to be requested, or that a VA examination or medical opinion is in order.  38 C.F.R. § 3.159(c)(4)(i)(B); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

New and Material Evidence for Diabetes Mellitus

In a February 2003 VA rating decision, service connection for diabetes mellitus was denied because while the available evidence of record showed a current disability, it did not show the disorder occurred in military service, was aggravated or caused by service, or manifest to a compensable degree within one year of separation from service.  Moreover, while the available evidence of record showed the Veteran served in the contiguous waters off Vietnam, it did not show the Veteran served in-country during the Vietnam War.  The Veteran filed a timely Notice of Disagreement, but filed an untimely substantive appeal to the April 2005 statement of the case.  He was notified of that and did not appeal.  Therefore, the February 2003 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

At the time of the February 2003 VA rating decision, the evidence of record included, in part, the Veteran's service treatment records, service personnel records, and VA treatment records dated from October 1972 to May 2002, which included a diagnosis of diabetes mellitus.

The additional evidence received since the February 2003 VA rating decision includes January 2010 VA Form 21-4138 by the Veteran, February 2010 VA treatment records, a May 2013 VA Form 646 completed by the Veteran's previous representative, and a December 2015 written brief by the Veteran's current representative.  While these records are new, they are not material because do not relate to an unestablished fact necessary to substantiate the claim on appeal.  Specifically, the Veteran's contentions of serving in Vietnam were reiterated in the January 2010 VA Form 21-4138, VA Form 646, and December 2015 written brief by the Veteran's representative.  Moreover, the February 2010 VA treatment records show ongoing treatment for the already-established current disability of diabetes mellitus.  None of these records provide a nexus or credible evidence to presume exposure to herbicide agents while in Vietnam; as such, the evidence is not new and material.

As a result, the Board finds that the newly received evidence does not relate to an unestablished fact necessary to substantiate the claim on appeal, thus is not new and material and this claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as arthritis, when manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

At the outset, review of the evidentiary record shows the Veteran has current diagnoses of nerve damage, blood vessel damage, and arthritis of both feet.

The Veteran been diagnosed with ulceration of a bunion, as noted during the appeal period in an August 2013 VA treatment record noting x-ray results of the left foot; and diabetic foot ulceration, as noted during the appeal period in VA treatment records in VBMS dated August 2013, September 2013, October 2013, and August 2014.  The Veteran has been diagnosed with peripheral vascular disease of leg/foot, as noted within close proximity to the appeal period in a January 2010 VA treatment record noting x-ray results of the feet.  The Veteran has also been diagnosed with osteoarthritis and arthritis in the feet, as noted during the appeal period in August 2013 and November 2014 VA treatment records in VBMS.

Throughout the course of the appeal, the Veteran contends that service connection is warranted for nerve damage to both feet, blood vessel damage, arthritis of both feet because he was exposed to contaminated water during his military service while aboard the USS Rowan which operated in the Gulf of Tonkin and Da Nang harbor near Vietnam.  Such contentions are noted in a March 2010 VA Form 21-4138 and March 2013 VA Form 9.  The Veteran's representative also contends that service connection is warranted for these claimed disorders on appeal as secondary to diabetes mellitus, as noted in a December 2015 written brief.

The claimed disorders on appeal are also not listed or contemplated among the diseases associated with certain herbicide agents under 38 C.F.R. § 3.309(e).  Therefore, service connection for nerve damage to both feet, blood vessel damage, or arthritis of both feet on a presumptive basis as due to exposure to certain herbicide agents is not available in this case.

As decided above, new and material evidence has not been received since the February 2003 VA rating decision to reopen service connection for diabetes mellitus nor is the Veteran currently service-connected for any disability.  Accordingly, service connection for nerve damage to both feet, blood vessel damage, or arthritis of both feet on a secondary basis is not warranted.  See 38 C.F.R. § 3.310.

Next, with regard to service connection on a direct basis, review of the Veteran's service treatment records are silent for anything relevant to the feet.  Review of the Veteran's service personnel records document he served aboard the USS Rowan from September 1969 to March 1971, and in March 1971 he received credit towards eligibility of the Republic of Vietnam Medal with device for service in Vietnam contiguous waters on board USS Rowan during October through February 1971.  Upon separation from service, the Veteran's DD Form 214 documents his awards and decorations include the Vietnam Service Medal with one bronze star, which is not indicative of combat status.  The Joint Services Records Research Center's current list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents documents that the USS Rowan operated on Song Tra Khuc River and inland waterway Qui Nhon Bay from April through July 1965, December 1967, and June 1969.  As noted, the Veteran did not serve aboard the USS Rowan during these stated operations near Vietnam.  

In addition, a Memorandum for the Record from the Department of the Army, U.S. Army and Joint Services Records Research Center on research findings regarding Navy and Coast Guard ships during the Vietnam Era states:

In the course of its research efforts, the Joint Services Records Research Center has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era. ... To date, the Joint Services Records Research Center has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the Joint Services Records Research Center cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment used in Vietnam. ... Therefore, the Joint Services Records Research Center can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

Based on the findings discussed above, there is no evidence to support a finding of the Veteran's actual exposure to herbicides in service.  Under provisions of M21-1, Part IV, the Veteran's lay statements and testimony alone cannot be used to confirm herbicide exposure.  As such, the Board finds there is no lay or medical evidence of in-service complaints, treatment, or diagnosis of nerve damage to both feet, blood vessel damage, arthritis of both feet nor exposure to herbicide agents.  Since the in-service element has not been met in this case, service connection on a direct basis for the claimed disorders on appeal is not warranted.  See 38 C.F.R. § 3.303.

Lastly, the Board finds that the evidence preponderates against finding that arthritis of both feet was manifest to a compensable degree within one year of separation from active duty; and against finding that arthritis of both feet was a chronic disorder during service.  As noted above, the Veteran's service treatment records do not show a foot disability of arthritis was diagnosed or was chronic during service, or manifestations sufficient to identify a chronic disease entity.  No evidence within one year of service discharge in 1971 note a chronic foot disability.  In fact, review of his post-service treatment records document onset of arthritis of both feet multiple years after separation from service.  Accordingly, service connection for arthritis of both feet on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).


ORDER

As new and material evidence has not been received to reopen previously denied claim of entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents, the claim is denied.

Service connection for nerve damage to both feet, to include as secondary to diabetes mellitus or due to exposure to herbicide agents, is denied.

Service connection for blood vessel damage, to include as secondary to diabetes mellitus or due to exposure to herbicide agents, is denied.

Service connection for arthritis of both feet, to include as secondary to diabetes mellitus or due to exposure to herbicide agents, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


